EXHIBIT 99.2 Contact Information: Jacqueline E. Burwitz Vice President, Investor Relations Energizer Holdings, Inc. 314-985-2169 Laura P. Kiernan Vice President, Investor Relations Playtex Products, Inc. 203-341-4262 FOR IMMEDIATE RELEASE July 12, 2007 ENERGIZER HOLDINGS, INC. TO ACQUIRE PLAYTEX PRODUCTS, INC. St. Louis, Missouri and Westport, Connecticut, July 12, 2007 – Leading consumer products companies, Energizer Holdings, Inc, [NYSE: ENR], and Playtex Products, Inc., [NYSE: PYX], announced the signing of a definitive agreement by which Energizer will acquire Playtex for $18.30 per share in cash plus the assumption of Playtex debt.Total enterprise value of the transaction is approximately $1.9 billion.The all-cash offer per share represents a 26% premium over Playtex’s closing stock price on July 10 and its average stock price for the past 90 trading days.The transaction was approved unanimously by the boards of directors of both companies.Energizer will finance this acquisition through cash and existing and new committed credit facilities. Playtex is a leading manufacturer and marketer in the skin, feminine and infant care industries, with a diversified portfolio of well-recognized branded consumer products.Energizer is one of the world’s largest manufacturers of primary batteries and flashlights and a global leader in the dynamic business of providing portable power.Energizer is also the parent company of Schick-Wilkinson Sword, the second largest manufacturer of wet shave products in the world. “We believe this is a great development for Playtex shareholders and employees,” stated Neil DeFeo, Chairman and Chief Executive Officer of Playtex. “It represents a significant premium over our current trading price, and an opportunity for our shareholders to capture the value that has been created at Playtex over the last several years. For our employees, it means becoming a part of a much larger consumer products business with the scale and resources to thrive in an increasingly competitive environment.” Ward M. Klein, Chief Executive Officer of Energizer, added: “We are very excited about bringing the world-class businesses and people of Playtex into the Energizer family. Playtex has strong consumer brands, most of which have #1 or #2 market positions, in stable or growing personal care categories. Its products enjoy healthy margins with strong, predictable cash flows, similar to our existing stable of consumer and personal care products.“ Mr. Klein continued, “We see Playtex as an exceptionally great fit with Energizer, with similar customers and distribution channels in the U.S. and Canada, and the opportunity for geographic expansion in many other areas of the world where we currently do business. We also believe there are significant integration and cost reduction opportunities for the combined businesses. Energizer will emerge with a more diversified portfolio of products, and greater scale in the personal care category, which will now be more evenly balanced with our household goods business. It will also provide a platform for possible additional value-adding acquisitions.” Energizer anticipates that the acquisition will be accretive to fiscal 2008 results.However, due to purchase accounting requirements, primarily related to inventory valuation, the acquisition will be dilutive to earnings for the first turn of acquired inventory, which will result in a reduction in Energizer’s reported results in the first quarter following the closing of the transaction with some potential to also negatively impact the second quarter. Playtex’s sales for its most recently reported 12 months through March 2007 totaled $641 million, and earnings before interest, taxes, depreciation and amortization were $126 million.Actual GAAP earnings for that period were $34 million.These numbers do not include Playtex’s recent acquisition of
